On June 18, 1998, this court suspended respondent, Norman Clyde Hartsel, for an interim period upon conviction of a felony. On November 9,1998, movant, Disciplinary Counsel, filed a motion for an order to show cause, requesting the court to issue an order requiring respondent to appear and show cause why he should not be held in contempt for failing to obey this court’s order of June 18, 1998.
On January 5, 1999, the court granted the motion to the extent that respondent was ordered to show cause by filing a written response why he should not be found in contempt. On January 25, 1999, respondent filed a response to the order. Upon consideration thereof,
IT IS ORDERED by the court that respondent be and hereby is found in contempt.
Pfeifer and Lundberg Stratton, JJ., would dismiss.